DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the limitation "the microelectrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 10, 11 and 13-15 are rejected under 35 U.S.C. 102 as being obvious over Dodgson (US 6653136) in view of Han (US 8771933) and/or Bharadwaj (US 20140247971), and further in view of Zhang “Dielectrophoresis for manipulation of micro/nano particles in microfluidic systems”.
	With respect to claim 1, Dodgson discloses a method for trapping a plurality of cells, cell components and/or cell fragments.  Dodgson states that this is accomplished using a microelectrode chip (Figure 1:10) that includes a plurality of parallel microelectrodes (Figure 5:106).  When the microelectrodes are activated, trapped cells are porated and become deformed.  This is described in at least column 8, line 58 to column 9, line 13.  From Fig. 5, it is apparent that the parallel microelectrodes are arranged in a triangular tip orientation.  Column 7, lines 51-59 teaches that the triangular tip shape of the electrode is configured to “concentrate the field towards the cell or a particular area of the cell”.  At least one visualization means (Figure 1:29, 31) and power supply are additionally provided.  Although Dodgson teaches in column 6, lines 29-67 and column 8, lines 29-46 that deformation of the cells during trapping and poration is of critical interest, Dodgson does not appear to expressly state that cell stiffness, deformation, elasticity and/or bending is measured.
	Han discloses a microfluidic chip for separating cells based on differences in cell deformability.  This is described in at least column 1, line 26 to column 2, line 17.  Han teaches that a visualization means is used to measure the number and location of 
	Bharadwaj discloses a microfluidic device for single-cell imaging and sorting.  Bharadwaj teaches that a visualization means (Figure 1:130) is used to obtain images of cells and determine whether the cell is deformed.  This is described in at least paragraphs [0034]-[0035].
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Dodgson method so that cell images are evaluated by a processor to measure a mechanical property, such as deformation.  Han and Bharadwaj each teach that this can be carried out automatically using image processing software configured to the extent to which individual cells in a population of cells are deformed. Han and Bharadwaj state that cell morphology (e.g. cell deformation) is important to measure because changes in cell shape are indicative of certain disease states.

	Dodgson additionally teaches in column 4, lines 57-63 that electrodes are used to trap and manipulate cells by dielectrophoresis prior to electroporation.  Dodgson, however, does not appear to expressly state that these dielectrophoresis electrodes also have a triangular tip orientation.
	Zhang discloses a microelectrode chip comprising a plurality of parallel microelectrodes.  Zhang teaches the state of the art regarding microelectrode tip shape and orientation on at least pages 405-407 and Figs. 3 and 4.  Zhang shows that electrodes having a triangle tip orientation produce a focused electrode field that is effective for retaining and sorting analyte particles of interest.


	With respect to claim 2, Dodgson, Han, Bharadwaj and Zhang disclose the combination as described above.  Dodgson further states in at least column 8, lines 58-60 that cells are prevented from adhering to the sidewalls of the microelectrode chip.

	With respect to claims 3-5, Dodgson, Han, Bharadwaj and Zhang disclose the combination as described above.  Bharadwaj and Han state that the cells may be white blood cells.  It would have been obvious to use the Dodgson method to trap microparticles, mitochondria, golgi, lusosomes, peroxisomes, budded vesiculated, vacuolated or membrane-containing cellular constituents because Dodgson states that the method may be used to treat essentially any “cellular material”.  See, for example, column 1, lines 11-13 (“the invention is capable of introducing substances into small objects, such as for example, cellular material”).


prima facie obvious.  See MPEP 2144.04.

	With respect to claim 11, Dodgson, Han, Bharadwaj and Zhang disclose the combination as described above.  Dodgson further teaches in at least column 3, lines 4-15 that the diameter of the channel (i.e. the gap between opposite electrodes) is approximately 10 microns.

	With respect to claims 13 and 14, Dodgson, Han, Bharadwaj and Zhang disclose the combination as described above.  Han and Bharadwaj each teach visualization means that are microscopes, cameras and/or CCD devices.  Bright field microscopy is a well-known optical microscopy technique.

	With respect to claim 15, Dodgson, Han, Bharadwaj and Zhang disclose the combination as described above.  Han teaches that blood is evaluated using the disclosed method, and therefore one of ordinary skill would have found it obvious to measure membrane stiffness of platelets.

Claim 12 is rejected under 35 U.S.C. 102 as being obvious over Dodgson (US 6653136) in view of Han (US 8771933) and/or Bharadwaj (US 20140247971) and further in view of Zhang “Dielectrophoresis for manipulation of micro/nano particles in microfluidic systems” as applied to claim 1, and further in view of Kobayashi (US 20170016858).
	Dodgson, Han, Bharadwaj and Zhang disclose the combination as described above.  Dodgson, however, does not expressly teach that the microelectrodes have a surface coating of a Ti-Au-Ti sandwich.
	Kobayashi discloses a sensor for evaluating a biological sample.  Kobayashi states that the sensor includes a microelectrode chip comprising a plurality of microelectrodes (Figure 3a:19, 20).  At least paragraphs [0056] and [0068] state that the electrodes have a sandwich structure in which Ti and Au layers are deposited on top of each other.
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Dodgson electrodes so that they are characterized by a surface coating of a Ti-Au-Ti sandwich.  Kobayashi teaches that these materials are compatible with the formation of an immobilizing film, which improves detection sensitivity.  It is well within the ability of one of ordinary skill to select suitable electrode metal materials (here, Ti-Au-Ti sandwich) from a plurality of art-recognized solutions.

Response to Arguments
In response to Applicant’s amendments filed 13 January 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799